Parker C. J
delivered the opinion of the Court. We think there is great reason to believe that the jury labored under some mistake in the estimation of damages, having given not more than one quarter part of what, according to all the evidence, the plaintiffs sustained.
It is objected however, that verdicts cannot be set aside on account of the damages being too small; but we are satisfied that this is a mistake. It is a power rarely exercised, and especially in actions for personal wrongs, such as slanders, batteries and the like ; but where the foundation of the action is a breach of contract, and the damages are capable of estimation, if there is a glaring deficiency, justice requires that the case shall be revised : and judging from the evidence reported, this appears to be a case of the kind. Sufficient authority for this will be found in the cases cited in Bacon.
There are many loose expressions on this subject in the books ; judges sometimes saying that a new trial cannot be granted on account of smallness of damages, and giving as a reason, that such is not a false verdict and the jury would not be liable to attaint, and that new trials are a substitute for at-taint. But this reason applies as well to excessive damages, and yet all allow that for this cause verdicts may be set aside It is certainly within the discretion of the Court, to be exercised very cautiously, and perhaps never for this cause alone, where the action is of a vindictive nature, and the damages properly arbitrary with the jury; though there may be flagrant cases even of that nature, in which the Court would interpose.1

New trial granted.


 See Rixey v. Ward, 3 Randolph, 52; M‘Kane v. Bonner, 1 Bailey, 113, Paytamn v. Winter, 4 Miller, (Louis.) 46; Clark v. Binney, 2 Pick. (2d ed.) 121, and cases cited in note 1 ; Chitty on Contr (4th Am. ed.) 687, note.